Citation Nr: 0902738	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-17 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.	Entitlement to an initial 
rating higher than 20 percent for a low back disorder.

2.	Entitlement to an effective 
date prior to October 25, 2004 for the grant of service 
connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to 
November 1985.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection and an initial 
10 percent rating for chronic low back pain, effective 
October 25, 2004.        The veteran appealed from the 
initial assigned disability rating. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). In addition, he is requesting 
an earlier effective date for the original grant of service 
connection. The case has been transferred to the RO in New 
York, New York.

During the pendency of the appeal, a December 2007 rating 
decision granted a then pending claim for service connection 
for post-traumatic stress disorder (PTSD).  The veteran has 
not appealed from the initial rating or effective date, and 
hence this claim has been resolved. Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the veteran if further action is required.

As an additional preliminary matter, in January 2006 the 
veteran had filed a formal application for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU). Since then in view of the grant 
of service connection and assignment of a 100 percent 
schedular rating for PTSD, the issue of a TDIU has become 
moot and does not require further consideration. See 
VAOPGCPREC 6-99 (June 7, 1999)). 






REMAND

The Board finds that a remand is necessary to ensure that 
there is a sufficiently recent VA examination report is on 
file to determine the current severity of the veteran's 
service-connected low back disorder. The record reflects that 
he underwent an orthopedic examination for this purpose in 
July 2005. Further documentation indicates that the RO 
scheduled a follow-up examination at the Castle Point, New 
York VA Medical Center (VAMC) in September 2007. While 
outpatient records from the Montrose VAMC show that on 
October 5, 2007 the veteran actually completed the 
examination, there is no corresponding examination report 
placed on file. The case must therefore be remanded to the RO 
to obtain this source of medical information.

Provided that the examination report cannot be obtained or 
when located does not indicate a comprehensive portrayal of 
the service-connected disability under review, the RO should 
schedule another VA examination to acquire a contemporaneous 
depiction of the veteran's low back disorder. See Palczewksi 
v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza 
v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record 
does not adequately reveal the current state of the 
claimant's disability ...the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.")

While this matter is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from the Montrose VAMC since the last records on file 
dated from November 2007. The RO should obtain any such 
records from this facility and associate them with the claims 
file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed 
to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159(c)(2) (2007) 
(VA will undertake reasonable efforts to obtain relevant 
records in the custody of a Federal department or agency).



The Board is attempting to obtain additional medical evidence 
on file pertaining to the claim for increased initial rating 
for a low back disorder, which may also affect the 
disposition of the earlier effective date claim. Hence, these 
issues are inextricably intertwined, and a decision on the 
matter of entitlement to an earlier effective date for the 
grant of service connection for the low back disorder must be 
deferred pending completion of the requested development. See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Castle 
Point VAMC and request a copy of the 
October 5, 2007 VA examination report for 
evaluation of a low back disability. Also 
request additional relevant treatment 
records from the Montrose VAMC dated since 
November 2007. All records/responses 
received should be associated with the 
claims file. In requesting these records, 
the RO/AMC's efforts to obtain them must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by the Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.	Provided that the October 2007 
examination for any reason cannot be 
obtained in its complete form, or         
does not offer a sufficiently thorough 
depiction of service-connected disability, 
the RO/AMC should schedule the veteran for 
a VA examination with an orthopedist to 
determine the severity of his low back 
disorder. 


The following considerations will govern 
this examination:
	
a.	The claims folder, including 
all medical records obtained and a 
copy of this remand, will be reviewed 
by the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge receipt 
and review of the claims folder, the 
medical records obtained and a copy 
of this remand.

b.	All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c.	In all conclusions, the 
examiner must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record. It is requested that the 
designated physician identify all 
present symptoms and manifestations 
attributable to the veteran's 
service-connected low back disorder. 
The examiner must further report the 
complete range of motion for the 
thoracolumbar spine. In providing 
this objective information, he should 
indicate whether there is likely to 
be any additional decrease in range 
of motion attributable to functional 
loss, due to any of the following: 
pain on use, including during flare-
ups; weakened movement; excess 
fatigability; incoordination; and 
repetitive use. All limitation of 
function must be identified. If there 
is no pain, no limitation of motion 
and/or no limitation of function, 
such facts must be noted in the 
report.

d.	The examiner should describe 
all present neurological 
manifestations of the veteran's low 
back disorder, including but not 
limited to whether there are 
confirmed signs of sciatica involving 
the lower extremities. The physician 
should further clarify whether a 
diagnosis of intervertebral disc 
syndrome (IVDS) applies, and if so 
indicate the frequency and severity 
of any IVDS exacerbations.

e.	The examiner must provide a 
comprehensive report including a 
complete rationale for all 
conclusions reached. 

3.  When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the issues of entitlement to 
a higher initial rating for a low back 
disorder, and an earlier effective date 
for the award of service connection for 
that disability.

4. The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. If the event 
that the examination report does not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiner for 
corrective action. See 38 C.F.R. § 4.2 
(If the findings on an examination report 
are incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2008). In 
the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




